DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  The specification is replete with grammar and spelling errors.  They mostly mirror the language objected to in the claim objections below and a complete listing will not be included.  
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities:
	With respect to Claim 1, line 1, “a method at a sensor” is nonstandard English.  The examiner suggest using -A method for cargo mass estimation using a sensor”
	Claim 1, Line 4, “the calibrating measuring spring oscillation” seems to use “calibrating” as a noun.  This issue appears in claims 6, 7 and 10
	Claim 12, line 2 “configured to record is for a predetermined time” should delete “is”.
	Claim 19, line 2 and 3 “asset cause” should be --asset, causes--.
	Claim 19, line 9 “measurie” should be --measuring--.
.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claim 1, lines 4 and 5 “the calibrating measuring spring oscillation and creating a model” is unclear.  What’s creating the model?  How does “the calibrating” perform a measurement?  
	With respect to Claim 2, line 1 “the measuring” is unclear because claim 1 has two instances of “measuring”, once in the calibrating step and again in a separate measuring step.  This issue also appears in claims 4, 8, 10, 11, 13, 17 and 19
	With respect to Claim 6, line 1, “wherein the calibrating creates a model”.  From reading the specification, it seems like a model is used to determine mass based on spring oscillations and the model is calibrated by plugging in known values.
	With respect to Claim 7, “wherein the calibrating uses an empty transportation asset mass entered into or looked up by the sensor apparatus” is unclear.  Applicant’s spec, in para 89 states that the weight can be looked up from a databased an inserted into the model.  Thus the mass is both looked up and entered into the model.  This issue also appears in claim 16.
	With respect to Claim 10, the sensor apparatus is listed as having two components, a processor and a communications subsystem, and then the sensor apparatus is configured to do a series of functions.  Which functions are performed on which component, and are other unclaimed components necessary?  
	The examiner finds that although some details are unclear, the main inventive thrust can be adequately addressed in the rejection below.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-10, 13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Tal et al. (U.S. Patent No. 5,973,273, hereinafter Tal.
	With respect to Claim 1, Tal discloses a method at a sensor apparatus [column 4, line 52] affixed to a transportation asset [column 2, line 7], the method comprising: calibrating the sensor apparatus by initiating a vertical impact [column 3, line 47, shocks and impacts] at the transportation asset, the calibrating measuring spring oscillation and creating a model [modeled as a spring, see column 3, line 56- column 4, line 14] of the transportation asset; detecting, subsequent to the calibrating, an impact event at the sensor apparatus; measuring spring oscillation due to the impact event at the sensor apparatus; and using the measured spring oscillation in the model created during calibration to create a load mass estimate for the transportation asset.  See column 3, line 40- column 4, line 25, especially column 4 lines 20-24. 
	With respect to Claim 4, Tal discloses the method of claim 1, wherein the method further comprises, prior to the measuring, determining that a trigger condition for the measuring exists.  See column 5, line 22-29, trigger is frequency less than 10 Hz.



	With respect to Claim 7, Tal discloses the method of claim 1, wherein the calibrating uses an empty transportation asset mass entered into or looked up by the sensor apparatus.  Column 6, line 22.
	With respect to Claim 8, Tal discloses the method of claim 1, further comprising: using the measured spring oscillation over a time period to detect deterioration of components within the transportation asset.  Column 6, line 44.
	With respect to Claim 9, Tal discloses the method of claim 1, further comprising comparing the load mass estimate with an expected load mass to determine anomalies.  Column 6, line 45 “sudden changes” would compare new mass values with previous (expected) values.
	With respect to Claim 10, Tal discloses a sensor apparatus affixed to a transportation asset, the sensor apparatus comprising: a processor [implied, see column 6, line 43 “the system can be programmed”]; and a communications subsystem [column 5, line 59-61], wherein the sensor apparatus is configured to: calibrate the sensor apparatus by initiating a vertical impact [via shocks and impacts, see column 3, line 47] at the transportation asset [column 2, line 7], the calibrating measuring spring oscillation and creating a model of the transportation asset; detect, subsequent to the calibrating, an impact event at the sensor apparatus; measure spring oscillation due to the impact event at the sensor apparatus; and use the measured spring oscillation in the model [spring model column 3, line 56-column 4, line 14] created during calibration to create a load mass estimate for the transportation asset.  See column 3, line 40- column 4, line 25, especially column 4 lines 20-24. 


	With respect to Claim 15, Tal discloses the sensor apparatus of claim 10, wherein the sensor apparatus is configured to calibrate by creating a model with a plurality of oscillations based on one or more of: shock absorbers.  See Column 3, line 50.
	With respect to Claim 16, Tal discloses the sensor apparatus of claim 10, wherein the sensor apparatus is configured to calibrate using an empty transportation asset mass entered into or looked up by the sensor apparatus.  Column 6, line 22.
	With respect to Claim 17, Tal discloses the sensor apparatus of claim 10, wherein the sensor apparatus is further configuerd to: use the measured spring oscillation over a time period to detect deterioration of components within the transportation asset.  Column 6, line 44.
	With respect to Claim 18, Tal discloses the sensor apparatus of claim 10, wherein the sensor apparatus is further configured to compare the load mass estimate with an expected load mass to determine anomalies.  Column 6, line 45 “sudden changes” would compare new mass values with previous (expected) values.
	With respect to Claim 19, Tal discloses a computer readable medium for storing instruction code, which, when executed by a processor of a sensor apparatus affixed to a transportation asset cause the sensor apparatus to: calibrate the sensor apparatus by initiating a vertical impact [via shocks and impacts, see column 3, line 47] at the transportation asset, the calibrating measuring spring oscillation and creating a model [spring model column 3, line 56-column 4, line 14] of the transportation asset; detect, subsequent to the calibrating, an impact event at the sensor apparatus; measuring spring oscillation due to the impact event at the sensor apparatus; and use the measured spring oscillation in . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tal in view of Petrucelli et al. (U.S. Publication No. 2016/0299001, hereinafter Petrucelli).
	With respect to Claim 2, Tal discloses the method of claim 1, wherein recording, using the processor of the sensor apparatus, oscillations detected by the vertical accelerometer [see para 43] but does not disclose sending a signal from a vertical accelerometer in the sensor apparatus to wake a processor of the sensor apparatus.
	Petrucelli discloses sending a signal from an accelerometer in the sensor apparatus to wake a processor of the sensor apparatus, see para 43.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Tal to send a signal from a vertical accelerometer in the sensor apparatus to wake a processor of the sensor apparatus for the benefit of saving power.
	With respect to Claim 3, the combination of Tal and Petrucelli disclose the method of claim 2, wherein the recording is for a predetermined time period.  See Tal column 4, lines 29-30.
	With respect to Claim 10, Tal discloses the sensor apparatus of claim 10, wherein recording, using the processor of the sensor apparatus, oscillations detected by the vertical accelerometer [see 
	Petrucelli discloses sending a signal from an accelerometer in the sensor apparatus to wake a processor of the sensor apparatus, see para 43.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Tal to send a signal from a vertical accelerometer in the sensor apparatus to wake a processor of the sensor apparatus for the benefit of saving power.
	With respect to Claim 12, the combination of Tal and Petrucelli disclose the method of claim 2, wherein the recording is for a predetermined time period.  See Tal column 4, lines 29-30.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tal in view of Gray et al. (U.S. Patent No. 6,122,846, hereinafter Gray).
	With respect to Claim 5, Tal discloses the method of claim 4, but does not disclose that the trigger condition a threshold time period elapsing from a previous oscillation measurement.
	Gray discloses a load sensor with a power saving sleep mode that triggers a measuring based on a threshold time period elapsing from a previous oscillation measurement.  See column 8, lines 22-26.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Tal to trigger measuring after a threshold time period elapsed from a previous oscillation measurement for the benefit of power reduction.  
	With respect to Claim 14, Tal discloses the sensor apparatus of claim 13, but does not disclose that the trigger condition a threshold time period elapsing from a previous oscillation measurement.
Gray discloses a load sensor with a power saving sleep mode that triggers a measuring based on a threshold time period elapsing from a previous oscillation measurement.  See column 8, lines 22-26.
.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	McCann (U.S. Publication No. 2006/0293815) and Watanabe (U.S. Publication No. 2016/0265960) each disclose many of the claimed limitations, as both use oscillations and model the system as a spring to determine load estimates.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855